Action to recover damages for wrongful death. Plaintiff’s decedent fell into a tub of hot water placed by the defendant and left unguarded on a floor in a room in his premises. Decedent was invited by defendant to the premises, and defendant knew that decedent, a three-year old child, was playing about, in and out of the rooms. Decedent suffered injuries from which he died. Judgment for plaintiff unanimously affirmed, with costs. No opinion. Present — Lazansky, P. J., Carswell, Johnston, Taylor and Close, JJ.